Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2009 Omnicare, Inc. (Exact name of Registrant as specified in its charter) Delaware 1-8269 31-1001351 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 100 East RiverCenter Boulevard Suite 1600 Covington, Kentucky (Address of principal executive offices) (Zip code) 859-392-3300 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 5, 2009, Omnicare, Inc. issued a press release announcing its financial results for the quarter ended September 30, 2009. A copy of the release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release of Omnicare, Inc., dated November 5, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNICARE, INC. By: /s/ David W. Froesel, Jr. Name: David W. Froesel, Jr. Title: Senior Vice President and Chief Financial Officer Dated: November 5, 2009 INDEX TO EXHIBITS Exhibit Number Description of Exhibit Press Release of Omnicare, Inc., dated November 5, 2009
